*1248Memorandum: Petitioner established by clear and convincing evidence that respondent father abandoned his child by failing to visit her or to communicate with her or petitioner, although able to do so, during the six-month period immediately preceding the filing of the petition (see Social Services Law § 384-b [5] [a]; Matter of Anthony T., 35 AD3d 1201 [2006], Iv denied 8 NY3d 809 [2007]). The record establishes that the father made one telephone call to the child, saw her on one occasion at the funeral of his mother, and wrote one letter to petitioner. “That limited contact is insubstantial and does not preclude a finding of abandonment” (Matter of Jasmine J., 43 AD3d 1444, 1445 [2007]; see Matter of Timothy H., 37 AD3d 1119 [2007], lv denied 8 NY3d 813 [2007]). The incarceration of the father during a portion of the six-month period did not relieve him of his responsibility to communicate with the child or petitioner (see Anthony T., 35 AD3d 1201 [2006]; Matter of Elizabeth S., 275 AD2d 952, 953 [2000], lv denied 95 NY2d 769 [2000]; see also Matter of Lindsey B., 16 AD3d 1078 [2005]). Present—Smith, J.P., Centra, Fahey, Feradotto and Green, JJ.